Affirmed in part; Reversed in Part and Remanded and Opinion Filed
November 29, 2022




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-21-00382-CV

                                   SHYLA RYAN, Appellant
                                             V.
                                    TX RCG, LLC, Appellee

                   On Appeal from the 162nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-18-13256

                            MEMORANDUM OPINION
                   Before Justices Partida-Kipness,1 Nowell, and Smith
                                Opinion by Justice Smith

        Appellant Shyla Ryan sued appellee TX RCG, LLC2 and other defendants

alleging damages resulting from mold exposure in her apartment. In a single issue,

Ryan asserts the trial court erred in granting TX RCG’s traditional and no-evidence

motion for summary judgment on her causes of action for negligence, gross


    1
        The Honorable Leslie Osborne participated in the submission of this case; however, she did not
participate in issuance of this memorandum opinion due to her resignation on October 24, 2022. The
Honorable Robbie Partida-Kipness has substituted for Justice Osborne in this case. See TEX. R. APP. P. 41.1
(a), (b)(1). Justice Partida-Kipness has reviewed the briefs and the record before the Court.
    2
      TX RCG is not represented by counsel in this appeal and, therefore, was unable to file a brief. See
Kunstoplast of Am., Inc. v. Formosa Plastics Corp, USA, 937 S.W.2d 455, 456 (Tex. 1996) (per curiam)
(corporation can appear in court only through licensed attorneys).
negligence, violations of the Texas Deceptive Trade Practices Act (DTPA),3 and

fraud. We affirm the trial court’s order in part, reverse the order in part, and remand

this case to the trial court for further proceedings.

                                       Factual Background

         Ryan leased Unit #107 at the Thunderbird Condominiums (the property) in

Dallas beginning June 16, 2015. At the time, VVSN Holding, LLC owned the

property and Infinity Property Management, LP managed it. During Ryan’s lease

term, water leaked from her HVAC unit. She reported the problem to Infinity. She

also understood that there had been a water leak under her building that required

“further work.” During 2016, she became ill with respiratory issues, headaches,

fatigue, memory loss, shortness of breath, hives, and rashes.

         On September 30, 2016, VVSN sold the property to Oyster Real Estate, LLC.

The same day, Oyster sold the property to TX RCG, and TX RCG then sold the

property to FUSO Corporation. TX RCG, however, and not Fuso, entered into an

agreement with Mac Lamar Management, LLC, for Mac Lamar to manage the

property beginning October 4, 2016.4 On or about October 3, 2016, Ryan received

a letter from Infinity notifying her that the property had been sold to TX RCG and

Mac Lamar would be the new property manager.



    3
        See TEX. BUS. & COM. CODE ANN. §§ 17.46, 17.49, 17.50.
    4
      The CEO of Mac Lamar signed the agreement on October 3, 2016; the date of the TX RCG
representative’s signature is illegible in the record copy of the agreement attached to Ryan’s response to
TX RCG’s summary judgment motion.
                                                  –2–
        During the last two weeks of November 2016, Ryan observed mold on tile

and sheetrock in her apartment. Mac Lamar paid for her to stay in a hotel for about

three days at the end of November and beginning of December. According to Ryan,

Mac Lamar “[e]ventually” did an air quality test. Ryan did not receive the results,

but Mac Lamar informed her that she “would be all right as long as [her] immune

system wasn’t compromised or [she] wasn’t sick.”

        On December 5, 2016, Ryan obtained an air quality test, which showed that

the apartment contained toxic molds. Thereafter, she was afraid to stay in the

apartment and stayed with friends most of the time. On December 9, 2016, Ryan’s

counsel notified Mac Lamar that the apartment was uninhabitable due to the toxic

mold and the failure to repair and remedy.

                                    Procedural Background

        On September 10, 2018, Ryan filed this lawsuit against VVSN, Infinity, and

Mac Lamar, asserting claims for negligence, gross negligence, and DTPA violations.

On November 21, 2018, Ryan filed a First Amended Original Petition, which added

Oyster as a defendant,5 and, on November 4, 2019, filed a Second Amended Original

Petition adding TX RCG and Fuso as defendants.




   5
       Ryan subsequently dismissed her claims against Oyster.
                                                  –3–
        On April 1, 2020, TX RCG filed a traditional and no-evidence summary

judgment motion.6 In the traditional motion, TX RCG asserted the applicable two-

year statutes of limitations barred Ryan’s claims because Ryan judicially admitted

suffering symptoms of mold, which worsened by fall of 2016, and, on December 5,

2016, knew from an air quality assessment that her apartment contained toxic molds.

Ryan, however, did not sue TX RCG until November 4, 2019, almost three years

later. TX RCG’s no-evidence motion alleged Ryan failed to plead facts to show TX

RCG committed any acts of negligence or gross negligence or that violated the

DTPA.

        On April 30, 2020, Ryan filed a Third Amended Original Petition. She added

claims for statutory and common law fraud. Against all defendants, Ryan asserted

a violation of Texas Business and Commerce Code section 27.01, alleging she relied

on false promises inducing her to enter into her lease and stay in the apartment

despite multiple signs of water penetration. With respect to TX RCG, Ryan also

asserted a common law fraud claim alleging the representations regarding TX

RCG’s sale of the property were false or made recklessly as a positive assertion

without any knowledge of its truth.




    6
      VVSN, Infinity, Mac Lamar, and Fuso also moved for summary judgment, and the trial court entered
orders granting their motions. Ryan initially appealed those orders, but has since dismissed her appeal as
to those parties.


                                                  –4–
      On May 1, 2020, Ryan filed a response to TX RCG’s summary judgment

motion. Relying on the discovery rule and the doctrine of fraudulent concealment,

Ryan asserted that summary judgment on the statute of limitations was improper

because there were fact questions regarding “when and how long TX RCG owned

the [property]” and TX RCG’s disclosure of its ownership. Further, TX RCG’S

agent Mac Lamar knew the air quality in Ryan’s apartment was not safe and TX

RCG, as landlord, had a duty to provide Ryan with the results of Mac Lamar’s air

quality test and inform her that there was toxic mold in her apartment. TX RCG also

“had a strong purpose, to keep its’ ownership secret from the tenants.” Finally, Ryan

argued summary judgment as to the fraud claims asserted in the Third Amended

Original Petition was improper because TX RCG did not address those claims in its

summary judgment motion.

      On April 22, 2021, the trial court entered an order granting TX RCG’s

summary judgment motion without specifying its basis for doing so. Ryan appeals

the trial court’s order. In a single issue, she asserts the trial court erred in granting

TX RCG’s traditional and no-evidence summary judgment motion.

                                 Standard of Review

      We review a trial court’s granting of summary judgment de novo. Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). If a defendant files a

combination traditional and no-evidence motion for summary judgment, we first

review the summary judgment under the no-evidence standard in Texas Rule of Civil

                                          –5–
Procedure 166a(i). E.g., Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex.

2004).

      “After adequate time for discovery, a party . . . may move for summary

judgment on the ground that there is no evidence of one or more essential elements

of a claim or defense on which an adverse party would have the burden of proof at

trial.” See TEX. R. CIV. P. 166a(i). The nonmovant has the burden to produce

summary judgment evidence raising a genuine issue of material fact as to each

challenged element of its claim or defense. Merriman v. XTO Energy, Inc., 407

S.W.3d 244, 248 (Tex. 2013). “A no-evidence challenge will be sustained when (a)

there is a complete absence of evidence of a vital fact, (b) the court is barred by rules

of law or of evidence from giving weight to the only evidence offered to prove a

vital fact, (c) the evidence offered to prove a vital fact is no more than a mere

scintilla, or (d) the evidence conclusively establishes the opposite of the vital fact.”

Id. (citations omitted).

      For a traditional summary judgment, the movant has the burden of showing

there is no genuine issue of material fact and it is entitled to judgment as a matter of

law. TEX. R. CIV. P. 166a(c). We review the record “in the light most favorable to

the nonmovant, indulging every reasonable inference and resolving any doubts

against the motion.” City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005). A

defendant moving for summary judgment on an affirmative defense must



                                          –6–
conclusively establish the defense. Schlumberger Tech. Corp. v. Pasko, 544 S.W.3d

830, 833–34 (Tex. 2018) (per curiam).

                        No-Evidence Summary Judgment

      In moving for no-evidence summary judgment, TX RCG asserted that Ryan

“failed to plead facts to demonstrate that [TX RCG] committed any acts of

negligence, gross negligence or violations of the [DTPA].” A no-evidence motion

must specifically state the element or elements for which there is no evidence. TEX.

R. CIV. P. 166a(i); Community Health Sys. Prof’l Servs. Corp. v. Hansen, 525

S.W.3d 671, 695 (Tex. 2017); Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310–11

(Tex. 2009) (rule 166a(i) “does not authorize conclusory motions or general no-

evidence challenges”). Here, TX RCG challenged Ryan’s pleadings and did not, as

required, set out the specific element(s) of her causes of action for which there is no

evidence. Because Texas courts strictly enforce this requirement, see Hansen, 525

S.W.3d at 695, we conclude that a no-evidence summary judgment on Ryan’s

negligence, gross negligence, and DTPA claims is improper.

                         Traditional Summary Judgment

      In its traditional summary judgment motion, TX RCG asserted the statute of

limitations barred Ryan’s negligence, gross negligence, and DTPA causes of action.

The causes of action are subject to two-year statutes of limitations. See TEX. CIV.

PRAC. & REM. CODE ANN. § 16.003(a) (suit for personal injury must be brought “not

later than two years after the day the cause of action accrues”); TEX. BUS. & COM.

                                         –7–
CODE ANN. § 17.565 (DTPA claims must be brought within two years “after the date

on which the false, misleading, or deceptive act or practice occurred or within two

years after the consumer discovered or in the exercise of reasonable diligence should

have discovered the occurrence of the false, misleading, or deceptive act or

practice”).

      “Ordinarily, the legal injury rule dictates that accrual occurs when ‘a wrongful

act causes a legal injury, even if the fact of injury is not discovered until later, and

even if all resulting damages have not yet occurred.’” Pasko, 544 S.W.3d at 834

(quoting Sw. Energy Prod. Co. v. Berry–Helfand, 491 S.W.3d 699, 721 (Tex.

2016)); see also Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W.3d 194, 202 (Tex.

2011) (“Causes of action accrue and statutes of limitations begin to run when facts

come into existence that authorize a claimant to seek a judicial remedy.”). When a

cause of action accrues is typically a question of law. Provident Life & Accident Ins.

Co. v. Knott, 128 S.W.3d 211, 221 (Tex. 2003).

       The discovery rule is an exception to the general rule of accrual. Cosgrove

v. Cade, 468 S.W.3d 32, 36 (Tex. 2015). It is limited to “circumstances where ‘the

nature of the injury incurred is inherently undiscoverable and the evidence of injury

is objectively verifiable.’” Id. (quoting Computer Assocs. Int’l, Inc. v. Altai, Inc.,

918 S.W.2d 453, 456 (Tex. 1996)). The discovery rule defers accrual of a claim

until the injured party discovered, or in the exercise of reasonable diligence should

have discovered, the nature of the party’s injury and the likelihood that the injury

                                          –8–
was caused by the wrongful acts of another. Childs v. Haussecker, 974 S.W.2d 31,

36, 40 (Tex. 1998). The discovery of the injury — not the identification of an alleged

wrongdoer — initiates the accrual. See id.; Russell v. Ingersoll-Rand Co., 841

S.W.2d 343, 344 n.3 (Tex. 1992); Richardson v. Bigelow Mgm’t, Inc., No. 05-06-

00213-CV, 2007 WL 1139775, at *2 (Tex. App.—Dallas Apr. 18, 2007, no pet.).

Generally, it is a fact question as to when a plaintiff discovers or should have

discovered the cause of the injury. See Childs, 974 S.W.2d at 44. But if reasonable

minds could not differ about the conclusion to be drawn from the facts, when

the limitations period commences may be determined as a matter of law. Id.

      A defendant’s fraudulent concealment of wrongdoing also can defer the

running of the limitations period. Etan Indus., Inc. v. Lehmann, 359 S.W.3d 620,

623 (Tex. 2011); Kerlin v. Sauceda, 263 S.W.3d 920, 925 (Tex. 2008). However,

“[t]he estoppel effect of fraudulent concealment ends when a party learns of facts,

conditions, or circumstances which would cause a reasonably prudent person to

make inquiry, which, if pursued, would lead to discovery of the concealed cause of

action.” Etan Indus., 359 S.W.3d at 623 (quoting Borderlon v. Peck, 661 S.W.2d

907, 909 (Tex. 1983)).

      In her Third Amended Original Petition, Ryan alleges the statutes of

limitations for her personal injury and DTPA causes of action are tolled because “the

nature of the injury is inherently undiscoverable, and the evidence of injury is

objectively unverifiable.” She alleges generally that the toxic mold was unknown,

                                         –9–
a proper mold assessment was not timely done and, when it was, she was not

provided with the results and was told that the mold would not harm her.

      The summary judgment evidence, however, shows that Ryan discovered the

nature of her injury and the likelihood that injury was caused by the wrongful

conduct of another no later than December 2016. Specifically, she observed mold

in her apartment by late November 2016.        That, combined with her ongoing

symptoms, caused her to obtain an air quality assessment of the apartment and, by

December 5, 2016, she learned that the apartment contained toxic molds.

Accordingly, we conclude as a matter of law that Ryan’s causes of action for

negligence, gross negligence, and DTPA violations accrued no later than December

5, 2016.

      Ryan nevertheless contends that TX RCG, because of its fraudulent

concealment, should be estopped from asserting its limitations defense. In her

response and sur-reply to TX RCG’s summary judgment motion, she asserts the

summary judgment evidence shows that Mac Lamar, as TX RCG’s agent, withheld

air quality results and knew Ryan’s apartment was unsafe but told her otherwise.

Ryan also contends there are fact issues precluding summary judgment as to whether

(1) TX RCG sold the property on September 30, 2016; (2) TX RCG provided proper

notice to Ryan about its ownership of the property; and (3) TX RCG retained Mac

Lamar and, if so, for how long.



                                      –10–
        The doctrine of fraudulent concealment will only estop a defendant from

relying on the defense of limitations until the plaintiff learns of the right of action or

should reasonably have discovered it. Valdez v. Hollenbeck, 465 S.W.3d 217, 229–

30 (Tex. 2015); Etan Indus., 359 S.W.3d at 623. On or about October 3, 2016,

Infinity informed Ryan that TX RCG had purchased the property; accordingly, she

had notice then that TX RCG owned the property for at least some period of her

lease term.7 And, as noted above, Ryan discovered mold on tile and sheetrock in

late November 2016 and an air quality assessment in December 2016 revealed that

her apartment contained toxic molds. Thus, even assuming, without deciding, that

TX RCG had a duty to disclose to Ryan information regarding air quality test results

or its ownership of the property,8 she was apprised of facts, conditions, and

circumstances sufficient to know, or cause a reasonable person to make inquiry that

would lead to the discovery, of her negligence, gross negligence, and DTPA causes

of action against TX RCG no later than December 5, 2016.




    7
       The summary judgment evidence also shows that a special warranty deed reflecting the sale of the
property to TX RCG was recorded in Dallas County on October 10, 2016. A special warranty deed
reflecting TX RCG’s sale of the property to FUSO was not recorded until January 31, 2017. Although
Ryan complains that she did not know of the subsequent sale to Fuso, her lack of knowledge as to Fuso’s
ownership did not prevent her from timely suing TX RCG for her claims against it.
    8
      Ryan cites to Texas Property Code section 92.201(b)(3) to show that TX RCG had a duty to notify
her of its name and address. Section 92.201 requires a landlord to disclose the name and address of the
“holder of record title,” but the landlord is required to provide the information only if the tenant requests it.
TEX. PROP. CODE ANN. §§ 92.201(a)(1), (b), (c); 92.202(a)(1) (providing that landlord is liable to tenant if
landlord does not provide the information after tenant requests it).


                                                     –11–
      On these facts, we conclude as a matter of law that the fraudulent concealment

doctrine does not apply to estop TX RCG from asserting its limitations defense. See,

e.g., Exxon Corp., 348 S.W.3d at 209 (“Irrespective of the potential effect of

fraudulent concealment or the discovery rule on limitations, actual knowledge of

alleged injury-causing conduct starts the clock on the limitations period.”); KPMG

Peat Marwick v. Harrison Cty. Fin. Corp., 988 S.W.2d 746, 749–50 (Tex. 1999)

(same). Because Ryan did not file her Second Amended Original Petition until

November 4, 2019, almost three years after her negligence, gross negligence, and

DTPA causes of action accrued, the causes of action are barred by the applicable

two-year statutes of limitations and the trial court properly granted TX RCG’s

traditional summary judgment motion on that basis.         Therefore, we overrule

appellant’s issue with respect to her claims of negligence, gross negligence and

DTPA violations.

                          Disposition of Fraud Claims

      Ryan argues that summary judgment on her fraud claims against TX RCG was

improper because the claims were not addressed in TX RCG’s summary judgment

motion or tried by consent. We agree.

      Unpleaded claims or defenses that are tried by express or implied consent of

the parties are treated as if they had been raised by the pleadings. TEX. R. CIV. P.

67; Roark v. Stallworth Oil & Gas, Inc., 813 S.W.2d 492, 495 (Tex. 1991)

(unpleaded issues may be tried by consent in summary judgment proceedings if there

                                        –12–
is no objection to the lack of pleading). For an issue to be tried by consent, it must

be absent from the pleadings and be knowingly developed as an issue in the case by

both parties. Case Corp. v. Hi–Class Bus. Sys. of Am., Inc., 184 S.W.3d 760, 771

(Tex. App.—Dallas 2005, pet. denied).

       TX RCG did not amend its summary judgment motion to address the fraud

causes of action asserted in the Third Amended Original Petition. In a supplemental

brief in support of its summary judgment motion, however, TX RCG asserted that

Ryan’s response “went at great length in attempt to provide summary judgment

evidence in support of [her] new claims of common law and statutory fraud” and a

“review of the pleadings and competent summary judgment evidence” reveals the

parties have tried the fraud issues by consent.

       The record shows that Ryan’s briefing discussed allegations of TX RCG’s

failure to disclose information in relation to whether the fraudulent concealment

doctrine applied to estop TX RCG from asserting a limitations defense. Further, she

objected throughout her briefing that summary judgment was inappropriate on the

fraud claims because TX RCG did not move for judgment on those claims. On this

record, we cannot conclude that the parties tried the fraud claims by consent.

       The trial court’s order did not specify its grounds for granting summary

judgment, but it constituted a final judgment9 and, therefore, necessarily disposed of


   9
       On March 25, 2021, the trial court entered orders grating summary judgment in favor of VVSN,
Infinity, Mac Lamar and Fuso. Two of the orders expressly stated that they were “final judgment[s] that

                                                –13–
all of Ryan’s claims against TX RCG. Granting summary judgment on a claim not

addressed in a summary judgment motion is reversible error unless the omitted claim

“is precluded as a matter of law by other grounds raised in the case.” G & H Towing

Co. v. Magee, 347 S.W.3d 293, 297 (Tex. 2011) (per curiam) (citing TEX. R. APP. P.

44.1(a)). TX RCG did not move for summary judgment on Ryan’s fraud claims and

nothing in the summary judgment record shows that those claims are precluded as a

matter of law. Accordingly, we sustain Ryan’s issue with respect to the fraud claims.

                                               Conclusion

        We affirm the trial court’s judgment in part and reverse in part. We affirm

the judgment to the extent that it granted summary judgment in TX RCG’s favor on

Ryan’s negligence, gross negligence, and DTPA causes of action against it. We

reverse the judgment to the extent it granted summary judgment in TX RCG’s favor

on Ryan’s fraud claims and remand the case to the trial court for further proceedings

in accordance with this opinion.


                                                         /Craig Smith/
                                                         CRAIG SMITH
210382F.P05                                              JUSTICE


dispose of all parties and all claims and [are] appealable,” and, therefore, constituted a final judgment. See
Bella Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex. 2020) (per curiam) (an order issued without a
conventional trial on the merits is final if it clearly and unequivocally states that it finally disposes of all
claims and all parties, “even if review of the record would undermine finality”). The trial court then entered
its order granting TX RCG’s summary judgment motion on April 22, 2021, within the thirty-day period
during which the court retained plenary power to change its judgment. See TEX. R. CIV. P. 329b(d); Lane
Bank Equip. Co. v. Smith S. Equip., Inc., 10 S.W.3d 308, 310 (Tex. 2000); Esty v. Beal Bank S.S.B., 298
S.W.3d 280, 294 (Tex. App.—Dallas 2009, no pet.).


                                                    –14–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

SHYLA RYAN, Appellant                          On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00382-CV           V.                Trial Court Cause No. DC-18-13256.
                                               Opinion delivered by Justice Smith.
TX RCG, LLC, Appellee                          Justices Partida-Kipness and Nowell
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE the trial
court’s April 22, 2021 Order Granting Defendant TX RCG, LLC’s Motion for
Summary Judgment to the extent it granted summary judgment in favor of appellee
TX RCG, LLC on appellant Shyla Ryan’s fraud claims against TX RCG, LLC. In
all other respects, the trial court’s April 22, 2021 Order Granting Defendant TX
RCG, LLC’s Motion for Summary Judgment is AFFIRMED. We REMAND this
cause to the trial court for further proceedings consistent with this opinion.


Judgment entered this 29th day of November 2022.




                                        –15–